Salinger, J.
(dissenting). -The defendant was charged with a sexual crime. He produced witnesses who testified *576that his general reputation “as to morality and decency” was good. It is manifest that the reputation spoken to was as-to sexual morality and decency. On cross-examination, one of these witnesses, Still, testified- that he knew one Sam Christensen. He Avas then asked,-“This defendant aauis quite friendly AAdth Sam Christensen this summer?” to- which- defendant objected that it was not cross-examination, and-as to Aidiich objection the court remarked, “I take it that- is preliminary, — "lie may answer.” The Avitness was then asked AAdiether he had ever heard it rumored that defendant and Christensen Avere engaged in any bootlegging operations, or in dealing in -AAdiisky, and AAdiether he liad' ever heard, during the past summer, that defendant Avas-drinking’ quite a ■ little whisky. Comvay AAras asked Avhether he had ever heard defendant AAra,s indulging in the use of intoxicating-liquor,, and AAdiether he had ever heard that he Avas carryiug around a considerable quantity of liquor, a number of bottles, during the-summer of .1918, and AAdiether he had heard that defendant Avas suspected of bootlegging, in the summer of 1918. Losetli-Avas interrogated on Avhether he had heard that defendant had indulged in the -use: of intoxicating liquors quite freely; AAdiether he had heard that he Avas suspected of bootlegging during the last summer. One question to Nelson Avas: “Isn’t ,it a fact you have heard some remarks about his drinking quite a- bit and carousing around, Avhile.ke Avas working at the NortliAvest•ern ?” It was inquired of Leffert Avhether he had ever heard that defendant Avas or had been an habitual drunkard; AAdiether he had heard of liis. indulging freely in the use of intoxicating liquors in the summer of 1918, or heard that he Avas suspected, by officers and -others lip in the NorthAvestern yards, of bootlegging in that community, and AAdiether he had ever heard he Avas mixed up Avith -Christensen in the bootlegging business, and that the liquor Avas kept at Christensen’s house.
It is the fact that no objection Avas interposed to most of these inquiries. But the practitioner Avill instantly appreciate the dilemma of defending counsel. True, failure *577to object might deny appellate review. But counsel could not be certain of a reversal, even if objection was made. On the other hand, the odious nature of the accusation had a natural inflammatory tendency. And while the counsel could not feel sure of the benefit of objection, he might well fear the effect objecting would have upon the jury. And experience teaches that this persistence in this line of inquiry filled the atmosphere of the trial with a prejudice which neither objecting nor sustaining of objections could remove.
Moreover, the record discloses that' objections would have been futile; for, as has been and will be shown, they were overruled when they were interposed.
1-a
Loseth was asked whether he ever heard that, in 1914, a petition for divorce was filed against defendant by his then wife, which charged him with cruelty and habitual drunkenness, and whether he had heard that she had later got a divorce. Smith was questioned to like effect; and Leffert. Conway was cross-examined as follows:
“Q. Did you ever hear that his wife at that time, got a divorce from him, on the ground of cruel and inhuman treatment such as to endanger her life, and on the further ground of habitual drunkenness?”
Defendant objected that this was incompetent, irrelevant, and immaterial; that it Avas not a fact; and that the decree sIioavs no such thing. The court overruled the objection, Avith the statement: “It isn’t a question of what the decree sIioavs ; it is a question of Avhat this witness heard.” The ansAver Avas “No.” Thereupon, he Avas asked again:
“Q. Did you ever hear that his Avife, in 1914, filed an application for divorce, in which she set up the claim that he Avas guilty of cruel and inhuman treatment towards her, such as to endanger her life, and also habitual drunkenness ?”
It Avas objected that this Avas incompetent, irrelevant, and immaterial, and the objection Avas overruled.
“Q. Did you ever hear that she subsequently got a di*578vorce from the defendant in that action? A. I know he was divorced from that woman; yes, sir, I heard it.”
Nelson was asked:
“Did you ever hear that his former wife got a divorce from him, in September, 1914, on the charge of habitual drunkenness and such cruel and inhuman treatment as to endanger her life?”
This whs objected to as incompetent, irrelevant, and immaterial, not the best evidence, not cross-examination. The objection was overruled, and the witness answered: “I understood she got a divorce, bxit I never heard on what grounds.”
II. It was persistently put before the jury that defendant had the reputation of drinking and bootlegging and consorting with bootleggers, and that he was an habitual drunkard; persistently put before it that his wife had asked a court to divorce her because defendant was an habitual drunkard, and guilty of treating her with such inhuman cruelty as to endanger her life. This last line of testimony and some of' the other was permitted despite objection. First, the jury was thoroughly inoculated with the drinking and bootlegging tendencies of the defendant. Then the rulings of the court added that, in its opinion, this, and the reputation that the wife had filed such a divorce petition, and that she had obtained a decree, tended to impeach the testimony of witnesses who said that defendant had a good reputation for sexual morality and decency. It seems to me to be manifest that the overruling of these objections constitutes error. And from error, prejudice is presumed. And I have attempted to set out what shows that the presumption is well founded. I am abidingly convinced that permitting this line of inquiry wrongfully deprived the defendant of the weight justly due the testimony supporting his good character. I must not be understood, however, to argue that a character witness may not properly be cross-examined as to what he has, in fact, heard concerning the reputation to which he has spoken. Observing relevancy, the witness may be interrogated on whether it has not been *579generally reputed in the community that the defendant has done disreputable things. We said, in State v. Rowell, 172 Iowa 208, 214, that such examination is permissible because it bears directly on the value of the'testimony in chief; that there is no reason why the jury may not be advised that a witness who said the general reputation of defendant in certain respects was good, was so testifying when, in fact, the community was rife with reports indicating the contrary; that such testimony tends to show, either that' the witness is unfamiliar with the reputation to which he has testified, or that'his standards of what constitutes good repute are unsound; that it founds an argument that the witness" either twas in ignorance of defendant’s reputation or that he testified in disregard of what he did know. Such examination is permissible to test the conception of the witness as to what is good character, and bears on his credibility or accuracy (40 Cyc. 2496-7), and to ascertain the foundation for his opinion, or the data from which he draws his conclusion, with a view to lessening the effect of his testimony as to general reputation (Basye v. State, 45 Neb. 261 [63 N. W. 811]). In Annis v. People, 13 Mich. 511, it was said that such examination is permitted to enable the court and jury to determine whether the impeaching witness in.fact knows the general reputation of another, and, if so, whether he has testified truly in regard to it. Making concrete application, then, it was proper to inquire of these character witnesses whether it was not generally reputed, or even Avhether they did not in fact knoAV, that defendant had been guilty of sexual immorality arid indecency. Were the charge larceny, it would be proper to inquire Avhat the Avitness kneAAr, or knew to be generally reputed, as to defendant’s character for honesty. But this honesty is irrelevant where sexual morality is in issue, even as. reputation of being a sexual pervert Avould not negative a reputation for honesty in business dealings. It is a truism to say that the cross-examination must be relevant, and equally a truism to assert that the examination permitted here avus irrelevant.-
*580True, the special concurrence asserts that appellant cannot object, because, when he put in testimony that he had a good reputation for morality and decency, he opened the door so wide as that the cross-examination was relevant and permissible. Manifestly, this begs the entire question. It assumes, and I think erroneously, that the morality and decency testified to were general. It seems to me to be manifest that, where the charge involves sexual immorality, the inquiry is limited to such morality or lack of it. It follows that the cross-examination was erroneous, because bootlegging, drunkenness, or giving cause'for a divorce on account of cruel and inhuman treatment, do not negative sexual morality.
As to another argument, to the effect that, where guilt is so clearly proven that, though there was error, there is no prejudice, I have this to say: There was a flat conflict. There was testimony as to good character, and no one may say that utterly conclusive proof overcomes the presumption that error is prejudicial. Had this been a suit for damages, based on alleged rape, and had a jury found for the defendant, no court would have set the verdict aside on the ground that it was not sufficiently sustained by evidence. And we held, in Cram v. City of Des Moines, 185 Iowa 1292, that, even as to a defendant in a civil suit, we could not hold that the record showed a cure of the error, because of conclusive evidence of negligence on part of the plaintiff. If that must be held in a civil suit, and against one who has no burden, surely, the State, which had the burden of showing guilt beyond reasonable doubt, may not say in this case that it has so overwhelmingly met its burden as that the state of the evidence has overcome the presumption of prejudice arising from the commission of error.
I would reverse, and am authorized to say that Mr. Justice Stevens concurs in this dissent.